           Case 1:19-cv-11992-PBS Document 7 Filed 11/18/19 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS




BAILEY & GLASSER LLP, DEREK G.
HOWARD LAW FIRM, INC.,
                                                  Civil Action No. 19-cv-11992-PBS
                     Plaintiffs,

      v.

MCTIGUE LAW LLP, J. BRIAN MCTIGUE,

                     Defendants.



       PLAINTIFFS’ ANSWER TO MCTIGUE LAW LLP’S COUNTERCLAIM

      Plaintiffs Bailey & Glasser LLP and Derek G. Howard Law Firm, Inc.

(“Plaintiffs”) answer the Counterclaim filed by Defendant McTigue Law LLP

(“McTigue Law,” “Counterclaimant,” or “Defendant”) as follows:

      1.       Plaintiffs incorporate the paragraphs from their complaint for breach of

contract and declaratory judgment, ECF No. 1, as though set forth herein.

      2.       Admitted that the October 21, 2016 document, states, among other things

that McTigue Law LLP would be awarded 20% of the fees, subject to certain obligations,

such as paying 20% of the common expenses. Denied as to the paragraph’s imprecise

wording. The document speaks for itself.

      3.       Admitted as to the accuracy of quoted statements from the filings.

Admitted that Class Counsel submitted $32,579 of McTigue Law’s claimed expenses.

Denied as to the remainder.
            Case 1:19-cv-11992-PBS Document 7 Filed 11/18/19 Page 2 of 10



       4.       Admitted that on August 20, 2019, Plaintiffs informed Brian McTigue,

inter alia, that they would not be submitting McTigue Law’s fees as part of their fee

application. Admitted as to the date and filing of Docket Nos. 591, 592. The documents

speak for themselves.

       5.       Admitted that in their role as Class Counsel, they filed Docket No. 597,

opposing McTigue Law’s request for fees and expenses.

       6.       Admitted that the disputed expenses and fees were discussed at the

September 6, 2019 hearing. Denied as to all characterizations of the transcript, which

speaks for itself.

       7.       Admitted.

       8.       Admitted

       9.       Denied.

       10.      Admitted.

       11.      Admitted that McTigue Law requested the stated amount; denied that

such amount is owed to McTigue Law. Plaintiffs further state that the disputed amount

is being held in escrow.

       12.      Admitted that Plaintiffs have not paid McTigue Law any legal fees to date;

denied that any such fees are owed; admitted that Plaintiffs filed the current lawsuit.

Denied as to the remainder.

       13.      Denied.

       14.      Admitted that McTigue Law represented that it entered into a

representation agreement with Ashby Henderson, and that McTigue Law and Bailey &


                                              2
         Case 1:19-cv-11992-PBS Document 7 Filed 11/18/19 Page 3 of 10



Glasser, the Howard Law Firm and Minami Tamaki entered into co-counseling

agreements on or about January 27, 2015. Denied as to the remainder of the paragraph.

       15.     Denied.

       16.     Denied.

       17.     Denied.

       18.     Denied.

       19.     To the extent this paragraph states a legal conclusion no response is

required. Otherwise denied.

       20.     Denied.

       21.     Admitted that the co-counseling agreement states that any dispute under

the agreement will be subject to the laws of the District of Columbia. The document

speaks for itself.

                                 Count One – Breach of Contract

       22.     Plaintiffs incorporate the preceding paragraphs as though set forth herein.

       23.     This paragraph states a legal conclusion to which no response is required.

       24.     To the extent this paragraph states a legal conclusion no response is

required. Otherwise denied.

       25.     Denied.

       26.     Denied.

       27.     Denied.

       28.     Denied.




                                             3
         Case 1:19-cv-11992-PBS Document 7 Filed 11/18/19 Page 4 of 10



                  AFFIRMATIVE DEFENSES TO COUNTERCLAIM

      Plaintiffs assert the following defenses. All defenses are pleaded in the

alternative and nothing shall be construed as an admission of fact or law. Plaintiffs do

not knowingly and/or intentionally waive any defenses and reserve the right to assert

any additional defense or claim as may be appropriate based on the facts or issues

disclosed during the course of additional investigation and discovery.

                               First Affirmative Defense

      The Counterclaim fails to state a claim upon which relief can be granted.

                              Second Affirmative Defense

      The Counterclaim is barred by the equitable doctrine of unclean hands based on

the knowledge, conduct, and wrongful acts of McTigue Law and J. Brian McTigue.

                              Third Affirmative Defense

      The Counterclaim is barred in whole or in part because Defendants breached their

obligations under the Co-Counsel agreement, and did not act in compliance with the

Orders of the Court in the Henderson action.

                              Fourth Affirmative Defense

      Defendant’s Counterclaim is barred because Plaintiffs were legally excused from

performance of any and all agreements alleged.

                               Fifth Affirmative Defense

      The Counterclaim is barred in whole or in part by the doctrine of waiver,

estoppel, and/or release.




                                            4
         Case 1:19-cv-11992-PBS Document 7 Filed 11/18/19 Page 5 of 10



                               Sixth Affirmative Defense

       The Counterclaim is barred because J. Brian McTigue and McTigue Law

materially breached the Co-Counsel Agreement.

                              Seventh Affirmative Defense

       McTigue Law is barred from recovery for failure to satisfy contractual condition

precedents.

                               Eighth Affirmative Defense

       The Counterclaim fails because Counterclaimant did not plead the elements of a

claim of breach of contract, and failed to plead facts establishing that Plaintiffs breached

any duty to perform in its role as Co-Lead Counsel under the Co-Counsel Agreement.

                               Ninth Affirmative Defense

       Defendants breached the Co-Counsel Agreement by failing to report,

communicate and/or account throughout the case on time and expenses as required.

                               Tenth Affirmative Defense

       The Counterclaim fails because the Court has already held that J. Brian McTigue

and/or his firm obstructed communications with Ms. Henderson and hindered

prosecution of the Henderson Action, and removed him from the case.

                             Eleventh Affirmative Defense

       The Counterclaim fails because Counterclaimant did not reimburse Common

Expenses to Plaintiffs, even when requested.




                                             5
         Case 1:19-cv-11992-PBS Document 7 Filed 11/18/19 Page 6 of 10



                               Twelfth Affirmative Defense

       The Counterclaim fails in whole or in part by the terms of the applicable

contractual agreement or agreements.

                             Thirteenth Affirmative Defense

       The Counterclaim fails because Defendants’ conduct was not in the interest of

the class and/or adverse to those in the class, and caused damage to the class and to

Class Counsel.

                             Fourteenth Affirmative Defense

       The Counterclaim fails because any recovery resulting from Defendants’ conduct

would violate public policy.

                               Fifteenth Affirmative Defense

       The Counterclaim fails because any agreement between the parties was illusory.

                               Sixteenth Affirmative Defense

       The Counterclaim fails because Defendant seeks attorney’s fees and costs for

conduct that was not approved by and/or in contravention of Class Counsel, and/or

did not benefit the class.

                             Seventeenth Affirmative Defense

       The Counterclaim fails because it seeks recovery for conduct that was a breach of

implied good faith and fair dealing.

                             Eighteenth Affirmative Defense

       The Counterclaim fails for failure to disclose important and/or material

information that prevented any lack of compliance associated with the purported



                                            6
         Case 1:19-cv-11992-PBS Document 7 Filed 11/18/19 Page 7 of 10



agreement supporting the Counterclaim.

                             Nineteenth Affirmative Defense

       The Counterclaim is barred because the damages or losses alleged, if any exist,

were proximately caused or contributed by Counterclaimant’s own conduct, the

conduct of Defendants, and/or the conduct of their agents or employees.

                             Twentieth Affirmative Defense

       The Counterclaim is barred for failure to take reasonable efforts to mitigate

purported damages, if any.

                           Twenty-First Affirmative Defense

       The Counterclaim is barred for lack of consideration on the part of Defendants

associated with the purported contracts supporting McTigue Law’s Counterclaim.

                          Twenty-Second Affirmative Defense

       The Counterclaim is barred because Plaintiffs’ performance under the purported

co-counsel agreement as alleged would be unconscionable.

                          Twenty-Third Affirmative Defense

       Counterclaimant cannot recover damages because Plaintiffs acted in good faith

and had reasonable grounds for believing their acts or omissions if any were in

compliance with their legal obligations and had legal justification for the actions taken.

                          Twenty-Fourth Affirmative Defense

       The Counterclaim is barred because recovery would constitute unjust

enrichment.




                                             7
        Case 1:19-cv-11992-PBS Document 7 Filed 11/18/19 Page 8 of 10



                          Twenty-Fifth Affirmative Defense

      The Counterclaim is barred because performance under the contract alleged

would be impractical and/or impermissible.

                          Twenty-Sixth Affirmative Defense

      The Counterclaim is barred by the doctrine of novation.

                        Twenty-Seventh Affirmative Defense

      The Counterclaim is barred because the purported co-counsel agreement suffers

from mistake of fact.

                         Twenty-Eighth Affirmative Defense

      The Counterclaim is barred because during the alleged formation of the

agreement among the parties supporting the Counterclaim, Defendants imposed undue

influence and/or engaged in misstatements and misleading and deceptive statements to

induce Plaintiffs to enter into the representation/fee arrangement.

                          Twenty-Ninth Affirmative Defense

      Counterclaimant is barred from recovery because no valid contractual provision

is triggered permitting the recovery sought as alleged under the circumstances.

                                PRAYER FOR RELIEF

      Wherefore, Plaintiffs respectfully request as follows:

            1.      For an order dismissing Counterclaimant’s Counterclaim with
      prejudice.

             2.    For a declaration that Defendants/Counterclaimant breached their
      duties under the Co-Counsel Agreement.

            3.    For a declaration that Defendants/Counterclaimant have been paid
      the amount of $32,579.00 ordered by the Court and are entitled to no monies or


                                            8
        Case 1:19-cv-11992-PBS Document 7 Filed 11/18/19 Page 9 of 10



      any other compensation in connection with the prosecution of the Henderson
      Action or under the Co-Counsel Agreement.

            4.      For a declaration that Defendants/Counterclaimant are enjoined
      from further compensation or monies under the Co-Counsel Agreement or in
      connection with the Henderson Action in any forum or jurisdiction.

            5.     For other such relief as the Court may deem just and proper.

Dated: November 18, 2019

                                       Respectfully submitted,

                                       /s/ John Roddy
                                       John Roddy, BBO # 424240
                                       jroddy@baileyglasser.com
                                       Elizabeth Ryan, BBO # 549632
                                       eryan@baileyglasser.com
                                       BAILEY & GLASSER LLP
                                       99 High Street, Suite 304
                                       Boston, MA 02110
                                       Telephone: (617) 439-6730
                                       Facsimile: (617) 951-3954

                                       Brian A. Glasser (to be admitted pro hac vice)
                                       bglasser@baileyglasser.com
                                       Gregory Y. Porter (to be admitted pro hac vice)
                                       gporter@baileyglasser.com
                                       BAILEY & GLASSER LLP
                                       1055 Thomas Jefferson Street, NW, Suite 540
                                       Washington, DC 20007
                                       Telephone: (202) 463-2101
                                       Facsimile: (202) 463-2103

                                       Derek G. Howard (to be admitted pro hac vice)
                                       derek@derekhowardlaw.com
                                       DEREK G. HOWARD LAW FIRM, INC.
                                       42 Miller Avenue
                                       Mill Valley, California 94941
                                       Telephone: (415) 432-7192
                                       Facsimile: (415) 524-2419

                                       For Plaintiffs



                                          9
        Case 1:19-cv-11992-PBS Document 7 Filed 11/18/19 Page 10 of 10



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic File
(NEF) on November 18, 2019.

                                                  /s/ John Roddy
                                                  John Roddy




                                             10
